This cause originated in this court on the filing of a complaint for declaratory judgment, injunctive and related relief. On September 24, 1991, defendants Thomas E. Ferguson and Barney Quilter filed notice of filing for removal of this case to the United States District Court for the Southern District of Ohio, Eastern Division. On October 31, 1991, this court received a certified copy of a Memorandum Opinion and Order of the United States District Court, dated October 28,1991, remanding the case to the Supreme Court of Ohio pursuant to Section 1447(c), Title 28, U.S. Code.
On October 28, 1991, counsel for plaintiffs Governor Voinovich, Secretary of State Taft, and Senate President Aronoff filed a request that the court conduct a status conference of all counsel at the court’s earliest convenience for the purpose of establishing a schedule for further *1451proceedings.
IT IS HEREBY ORDERED by the court, effective October 31, 1991, that counsel for defendants are granted opportunity to respond on or before November 8, 1991, to plaintiffs’ request for a status conference.